         Case 3:19-cv-07270-WHA Document 297 Filed 08/02/21 Page 1 of 1




                         UNITED STATES COURT OF APPEALS                     FILED
                                   FOR THE NINTH CIRCUIT                     JUL 30 2021
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
SARAH WATERS,                                      No.   21-15055

                     Plaintiff-Appellee,           D.C. No. 3:19-cv-07270-WHA
                                                   Northern District of California,
and                                                San Francisco

JERMAIN THOMAS; et al.,                            ORDER

                     Plaintiffs,

  v.

CRICKET WIRELESS, LLC,

                     Defendant-Appellant.

        Pursuant to the stipulation of the parties (Docket Entry No. 19), this appeal

is voluntarily dismissed. Fed. R. App. P. 42(b).

        Costs shall be allocated pursuant to the parties’ stipulation.

        A copy of this order sent to the district court shall act as and for the mandate

of this court.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT


                                                   By: Terri Haugen
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7

tah/7.26.21/Pro Mo
